DETAILED ACTION 
The present application, filed on 1/22/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 5/13/2022. 
a.  Claims 1, 7-9 are amended
b.  Claims 3 are cancelled

Overall, Claims 1-2, 4-9 are pending and have been considered below.


Information Disclosure Statement (IDS) 
The information disclosure statements (IDSs) submitted on 4/12/2022; 4/13/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDSs are being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 9 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 9) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: inform a user of a candidate to be used as a parking place; execute a process for providing a predetermined incentive to the user. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing incentives for using a certain parking spot. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (B) additional remaining claim elements are: a user who desires to use a parking lot; the vehicle of the user that is parked; the candidate to be used as parking place; the status of congestion of vehicles in the parking lot; the status of vacancy in the parking lot. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. (B) Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: a user who desires to use a parking lot; the vehicle of the user that is parked; the candidate to be used as parking place; the status of congestion of vehicles in the parking lot; the status of vacancy in the parking lot. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: activate a predetermined coupon; display a predetermined coupon; add reward points as the predetermined incentive to a reward point balance. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing promotions based on certain parameters, including consumer device data and merchant location data. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claims 2, 4-6 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the candidate to be used as a parking place; the predetermined incentive. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2 and [0034]-[0042], including among others: cpu; interface device; display device; input device; drive device; auxiliary storage device; memory device; recording medium. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-2, 4-9 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mowatt (US 2018/0374349), in view of Shrivastava (US 2019/0138293).  
Regarding Claims 1, 8-9 – Mowatt first embodiment discloses: An information processing apparatus comprising: 
a processor configured to 
	inform a user, who desires to use a parking lot having a plurality of parking spaces, of a candidate to be used as a parking place from among the plurality of parking spaces through a predetermined informing device; and {see at least fig4, rc414, [0052] notify driver of parking assignment}    
a processor configured to,
	when a vehicle of the user is parked in a parking space corresponding to the candidate to be used as a parking place, execute a process for providing a predetermined incentive to the user. {see at least [0002] rewards program; [0031] reward drivers}    
	wherein the candidate to be used as a parking place is determined based on a status of congestion of vehicles moving in the parking lot {see at least [0005] enumerate a set of vehicles (reads on congestion status); fig2, rc402, [0043] vehicles likely to park (based on the broadest reasonable interpretation requirement (see MPEP 2111), reads on congestion); [0052]} and a status of vacancy of parking spaces, {see at least fig4, rc412, [0051]-[0052] available parking spaces; data from 402 (congestion) and from 412 (vacancy)}   
	the status of congestion of vehicles moving in the parking lot or the status of vacancy of parking spaces is used to determine which parking blocks in the parking lot have relatively low congestion, and this determination of which parking blocks in the parking lot have relatively low congestion is used to help determine the candidate to be used as a parking place. {see at least [0051]-[0052] available parking spaces; data from 402 (congestion) and from 412 (vacancy). The claim elements “is used to determine which parking blocks in the parking lot have relatively low congestion” and “is used to help determine the candidate to be used as a parking place” consist entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which impart neither structure nor functionality to the claimed method, so they are considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution}  

Mowat does not disclose, however, Shrivastava discloses: 
	the status of congestion of vehicles moving in the parking lot and the status of vacancy of parking spaces are recognized by analyzing images captured by cameras installed in the parking lot and {see at least fig4, rc110K, [0052] parking applications; fig4rc110J, [0051] live camera views}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mowatt to include the elements of Shrivastava.  One would have been motivated to do so, in order to get a realistic picture of the situation in the parking lot.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mowatt evidently discloses suggesting parking spots and providing incentives.  Shrivastava is merely relied upon to illustrate the functionality of analyzing web camera images.  As best understood by Examiner, since both suggesting parking spots and providing incentives, as well as analyzing web camera images are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mowatt, as well as Shrivastava would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mowatt / Shrivastava. 

Regarding Claim 2 – Mowatt, Shrivastava discloses the limitations of Claim 1. Mowatt further discloses:  
	wherein the candidate to be used as a parking place is determined based on a status of vacancy of the plurality of parking spaces. {see at least [0005] based on availability of parking spaces}    

Regarding Claim 4 – Mowatt, Shrivastava discloses the limitations of Claim 1. Mowatt further discloses:  
	wherein the candidate to be used as a parking place is determined based on at least one of the number, gender, and age of occupants in the vehicle of the user.  {see at least [0030] drivers information (based on the broadest reasonable interpretation requirement (see MPEP 2111), gender and age are interpreted as driver information)}      

Regarding Claim 7 – Mowatt, Shrivastava discloses the limitations of Claim 1. Mowatt further discloses:  
wherein the incentive provision unit is configured to 
cause a user terminal of the user to 
	display a predetermined coupon as the predetermined incentive, or   
	add reward points as the predetermined incentive to a reward point balance of a predetermined reward point program, associated with user identification information of the user. {see at least [0002] reward programs; [0031] reward drivers}    

Shrivastava further discloses:
	activate a predetermined coupon into an available state as the predetermined incentive, the predetermined coupon being provided on a parking ticket that is issued at an entrance of the parking lot, {see at least [0052] parking coupons, parking area entrance}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mowatt, Shrivastava to include additional elements of Shrivastava.  One would have been motivated to do so, in order to entice drivers to park in the suggested spots.  In the instant case, Mowatt, Shrivastava evidently discloses suggesting parking spots and providing incentives.  Shrivastava is merely relied upon to illustrate the additional functionality of a coupon as predetermined incentive in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mowatt (US 2018/0374349), in view of Shrivastava (US 2019/0138293), in further view of Nishioka (US 2019/0108689).  
Regarding Claim 5 – Mowatt, Shrivastava discloses the limitations of Claim 1. Mowatt, Shrivastava does not disclose, however, Nishioka discloses:  
	wherein the predetermined incentive is determined such that details of the predetermined incentive in a case where a distance from the candidate to be used as a parking place to at least one of an entrance of the parking lot, an exit of the parking lot, and an entrance of a facility with the parking lot is relatively short is different from details of the predetermined incentive in a case where the distance is relatively long. {see at least [0039] To further promote the use of Park & Ride, one of incentives given to a user of a parking area is time. For example, as a compensation for the moving distance (travel time) from a distant place where a parking area of Park & Ride is present to a tourist spot, with a user of the parking area as a target, issuing of a precedence pass for prioritizing an order of users of the parking area to the queue caused in a sightseeing facility of a tourist spot can be considered.}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mowatt, Shrivastava to include the elements of Nishioka.  One would have been motivated to do so, in order to provide stronger parking incentives for customers who have to come from afar.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mowatt, Shrivastava evidently discloses suggesting parking spots and providing incentives.  Nishioka is merely relied upon to illustrate the functionality of parking incentives correlated with distance in the same or similar context.  As best understood by Examiner, since both suggesting parking spots and providing incentives, as well as parking incentives correlated with distance are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mowatt, Shrivastava, as well as Nishioka would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mowatt, Shrivastava / Nishioka.


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mowatt (US 2018/0374349), in view of Shrivastava (US 2019/0138293), in further view of Beavers et al (US 2017/0300803).  
Regarding Claim 6 – Mowatt, Shrivastava discloses the limitations of Claim 1. Mowatt, Shrivastava does not disclose, however, Beavers discloses: 
	wherein details of the predetermined incentive are determined based on at least one of the number, gender, and age of occupants of the vehicle of the user. {see at least [0190] incentive based on n umber of occupants}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mowatt, Shrivastava to include the elements of Beavers.  One would have been motivated to do so, in order to entice customers to park.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mowatt, Shrivastava evidently discloses suggesting parking spots and providing incentives.  Beavers is merely relied upon to illustrate the functionality of customized incentives in the same or similar context.  As best understood by Examiner, since both suggesting parking spots and providing incentives, as well as customized incentives are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mowatt, Shrivastava, as well as Beavers would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mowatt, Shrivastava / Beavers.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being interpreted under 35 USC § 112(f).
	The interpretation is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Accordingly, Applicant respectfully asserts that this amendment better integrates any judicial exception into a practical application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The 2019 Revised PEG (the October update) states on pages 12-13: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)

Applicant submits “This further relieves congestion in the parking lot because it actively uses congestion information determined from cameras in the parking lot (including which parking blocks in the parking lot have relatively low congestion) to select a candidate parking place. … This improves the efficiency and functioning of the parking lot …” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to the operation of a parking lot. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically guide cars in a parking lot (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art engines for guiding cars in a parking lot, as claimed by Applicant. In spite of disclosing at [0008]-[0012] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art engines for guiding cars in a parking lot. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular engine structures being for guiding cars in a parking lot claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement). In addition, reducing congestion in a parking lot is well-known, routine and conventional in the art (see US 2021/0154683 to Uchiyama; US 2018/0121833 to Friedman et al; US 2020/0062243 to Perez Barrera et al; US 2016/0189546 to Kami et al). 

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Mowatt discloses
	wherein the candidate to be used as a parking place is determined based on a status of congestion of vehicles moving in the parking lot {see at least [0005] enumerate a set of vehicles (reads on congestion status); fig2, rc402, [0043] vehicles likely to park (based on the broadest reasonable interpretation requirement (see MPEP 2111), reads on congestion); [0052]} and a status of vacancy of parking spaces, {see at least fig4, rc412, [0051]-[0052] available parking spaces; data from 402 (congestion) and from 412 (vacancy)}   
	the status of congestion of vehicles moving in the parking lot or the status of vacancy of parking spaces is used to determine which parking blocks in the parking lot have relatively low congestion, and this determination of which parking blocks in the parking lot have relatively low congestion is used to help determine the candidate to be used as a parking place. {see at least [0051]-[0052] available parking spaces; data from 402 (congestion) and from 412 (vacancy). The claim element “is used to determine which parking blocks in the parking lot have relatively low congestion” and “is used to help determine the candidate to be used as a parking place” consist entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which impart neither structure nor functionality to the claimed method, so they are considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution}  

Shrivastava discloses: 
the status of congestion of vehicles moving in the parking lot and the status of vacancy of parking spaces are recognized by analyzing images captured by cameras installed in the parking lot and {see at least fig4, rc110K, [0052] parking applications; fig4rc110J, [0051] live camera views} 
Therefore, Mowatt, Shrivastava discloses the amended claim elements. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622